OPINION — AG — ** COMPETITIVE BIDDING — PROFESSIONAL SERVICES — CENTRAL PURCHASING ACT ** THE PROVISIONS OF 74 O.S. 85.7 [74-85.7], WHICH EXCLUDE CONTRACTS FOR ARCHITECTURAL, ENGINEERING, LEGAL OR OTHER PROFESSIONAL SERVICES FROM THE COMPETITIVE BIDDING REQUIREMENTS OF THE OKLAHOMA CENTRAL PURCHASING ACT, DO 'NOT' EXEMPT CONTRACTS FOR THE SERVICES OF INVESTMENT COUNSELORS FROM THE COMPETITIVE BIDDING REQUIREMENTS OF THAT ACT. (INVESTMENTS, STATUTORY DEFINITIONS, PROFESSIONAL SERVICES, STATE BOARD OF PUBLIC AFFAIRS, SERVICES, EXEMPTION) CITE: 18 O.S. 803 [18-803] 25 O.S. 2 [25-2], 74 O.S. 85.1 [74-85.1], 74 O.S. 85.7 [74-85.7] (NEAL LEADER)